EVANS, District Judge.
It seems to' me that the order made by ■the referee in the above matter was proper. I am of opinion, first, ■that the debt is not one as to which any “security” for payment was -ever given by the bankrupt, within the meaning of the act, and there is no need to describe “securities” which do not exist. The claim is •one to which priority of payment is given, if at all, by the law itself, not on account of “securities” given, but because of its nature and origin. And, second, I am of opinion that the bankrupt law does not in such •cases supersede or mean to supersede the operation of the state law. •On the contrary, the bankrupt act expressly recognizes the existence of the state statute, and makes that statute the basis for allowing priority of payment to certain classes of claims against the debtor. Its effect is, in the most manifest way, to keep alive such provisions ■of the state law as give priority of payment; and while the bankrupt law, speaking generally, does by its operations supersede the force of ■any state laws which conflict with it, the case before us presents an ■exception to this general rule, whereby the applicable provisions of •the state law are expressly enforced through the bankruptcy act itself.
The petition for review is dismissed, and the orders of the referee ¡upon the subject approved.